AFFIRM; and Opinion Filed January 26, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00641-CR

                          BRUCE EDWARD BINGHAM, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-16-057

                             MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                  Opinion by Justice Schenck
       A jury convicted Bruce Edward Bingham of intoxication manslaughter with a deadly

weapon, a motor vehicle.       During the punishment phase, appellant pleaded true to one

enhancement paragraph. The jury found the enhancement paragraph true and assessed punishment

at sixty years’ imprisonment and a $2,000 fine. On appeal, appellant’s attorney filed a brief in

which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether

brief meets requirements of Anders). Counsel delivered a copy of the brief to appellant. See Kelly
v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se

response to Anders brief filed by counsel).

          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.



                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47

170641F.U05




                                                  –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 BRUCE EDWARD BINGHAM, Appellant                   On Appeal from the 439th Judicial District
                                                   Court, Rockwall County, Texas
 No. 05-17-00641-CR         V.                     Trial Court Cause No. 2-16-057.
                                                   Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                      Justices Bridges and Myers participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 26th day of January, 2018.




                                             –3–